internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-106335-03 date date legend taxpayer taxpayer date year trust dollar_figurex tax_return_preparer tax attorney year accounting firm dear this is in response to your representative’s letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer 1's and taxpayer 2's generation-skipping_transfer gst tax exemptions to a transfer to a_trust the facts and representations submitted are summarized as follows on date in year taxpayer and taxpayer established the trust an irrevocable_trust for the benefit of their descendants on the following day taxpayer and taxpayer transferred property to the trust you represent that the value of this property was dollar_figurex the trust specifically provides for trust contributions to be fractionally divided a portion equal to the transferor’s unused gst_exemption is directed to be allocated to a gst exempt trust and the balance of the contribution if any is directed to be plr-106335-03 distributed per stirpes to taxpayer and taxpayer 2's then living descendants until the death of the last to die of taxpayer and taxpayer division date the trustee is to hold the gst exempt trust for the benefit of their children until the division date the trustee may pay to any one or more of taxpayer and taxpayer 2's children part or all of the income and principal of the gst exempt trust that the trustee in the trustee’s sole discretion believes desirable for the best interests of the children any undistributed_income of the gst exempt trust will be accumulated and from time to time added to principal as of the division date the gst exempt trust will be divided and allocated per stirpes among the living descendants of taxpayer and taxpayer and property so allocated will be retained in trust as a separate trust for that descendant each exemption trust will be held and disposed as follows the trustee will pay to or apply for the benefit of one or more of taxpayer and taxpayer 2's descendants such part or all of the income and principal of the trust as the trustee in the trustee’s sole discretion believes desirable for the comfortable maintenance health education and welfare of the descendant any undistributed_income of a_trust will be accumulated and from time to time added to principal at the death of a child of taxpayer and taxpayer that child has the power to appoint the trust principal and accrued or undistributed_income to one or more of taxpayer and taxpayer 2's descendants on the death of a person for whom an exemption trust is named any principal of the trust not effectively disposed of will be divided and allocated per stirpes among the living descendants of that person when a grandchild or more remote descendant of taxpayer and taxpayer for whom a_trust is named reaches the age of thirty years or on the division date if such person then has reached that age the balance of the trust will be distributed to such person taxpayer and taxpayer engaged tax_return_preparer and attorney to handle their tax matters year form sec_709 for taxpayer and taxpayer were not filed because attorney and tax_return_preparer mistakenly believed the year transfer to the trust qualified for the gift_tax annual exclusion and mistakenly believed an allocation of gst_exemption to the transfer was not required to fully exempt the transfer from the gst tax in year taxpayer and taxpayer engaged accounting firm as their tax_return_preparer accounting firm reviewed taxpayer 1's and taxpayer 2's records and determined that the year transfer did not qualify for the gift_tax annual exclusion and that an allocation of gst_exemption to the year transfer was required to exempt the transfer from the gst tax you have requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1's and taxpayer 2's gst exemptions for the transfer to the trust in year and that such allocation be made based on the value of the property transferred to the trust on date plr-106335-03 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat plr-106335-03 any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied you are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1's and taxpayer 2's respective available gst exemptions with respect to the transfer to the trust on date the allocations will be effective as of the date of the transfer to the trust and the allocations will be made based on the value of the property transferred to the trust as of the date of the transfer because original form sec_709 were not filed for year taxpayer and taxpayer should file original form sec_709 reporting the year transfer to the trust and allocating taxpayer 1's and taxpayer 2's available exemption to the transfer to the trust the form sec_709 should be filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each form_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-106335-03 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the representatives listed on line and line of form_2848 power_of_attorney and declaration of representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes two copies of this letter
